United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0667
Issued: July 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 9, 2015 appellant filed a timely appeal from a December 11, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established injuries to her back or right foot causally
related to factors of her federal employment.
FACTUAL HISTORY
On August 4, 2014 appellant, then a 55-year-old mail handler, filed an occupational
disease claim alleging that as a result of walking on concrete floors 8 to 12 hours a day, she

1

5 U.S.C. § 8101 et seq.

suffered an aggravation of a prior back injury, which caused acute right foot pain and lower back
pain. The employing establishment controverted the claim.
By letter dated August 13, 2014, OWCP informed appellant that further information was
necessary to establish her claim.
In response, appellant submitted medical reports from Dr. Gbenga Aluko, a Boardcertified internist with Eagle Medical Center. In a February 1, 2013 report, Dr. Aluko noted that
appellant complained of pain in her back, which radiated to her lower extremity. He assessed
appellant with low back pain/sciatica and neck pain at times. Dr. Aluko noted that an x-ray of
the cervical spine did show mild degenerative disc disease. Appellant submitted further medical
reports by Dr. Aluko dated from March 11 to May 24, 2013. In these reports, Dr. Aluko noted
treatment of appellant for low back pain and recurrent knee pain due to prolonged standing on
concrete floors eight hours a day during work. He assessed appellant with right plantar fasciitis.
Appellant received treatment from the Mecklenburg Food and Ankle Associates from
March 7, 2013 through March 12, 2014. In a September 5, 2014 note summarizing appellant’s
treatment, Dr. Robert M. Liesman, a podiatrist, stated that appellant had been treated for plantar
fasciitis and exostosis of the right foot for the past year. He noted that in March 2014 he
performed an exostectomy and plantar fasciotomy on appellant’s right foot to help alleviate her
pain. Dr. Liesman noted that she has since returned to work after recovering from the surgery.
He noted that when appellant returned to work she was required to work on concrete floors
which helped to exacerbate her condition and cause a significant decrease in improvement of her
symptoms. Dr. Liesman noted that appellant now suffers from pain in her heel and arch of the
right foot as well as pain in her right ankle that does produce swelling.
Appellant also received treatment at the Carolina Health Care System Emergency
Department on March 7, 2013. In a March 8, 2013 repot, Dr. Karen Bentley, a physician
specializing in emergency medicine, noted clinical impression of low back pain with sciatic and
plantar fasciitis of the right foot. After giving her medication, she discharged appellant to home,
and advised her to have primary care follow up in two to three days. Dr. Bentley noted
appellant’s history of walking on concrete floors at the employing establishment.
In a May 5, 2014 note, Dr. Andrew D. Blodgett, an osteopath, indicated that appellant
was seen at his clinic on May 5, 2014, that she should be excused from work from May 1
through 5, 2014, and that she may return to work on May 6, 2014.
By decision dated October 1, 2014, OWCP denied appellant’s claim, finding that she had
not established a causal relationship between her accepted work conditions and her accepted
medical diagnosis.
On October 20, 2014 appellant requested reconsideration. In an accompanying note, she
argued that it was obvious that her current condition could have been aggravated by the change
of flooring in her current work facility and the causal relationship between standing and working
on concrete flooring can affect the body. In support thereof, appellant submitted an October 20,
2014 note wherein Dr. Liesman indicated that he has been treating appellant since February 2014
for heel pain in her right foot, which he diagnosed as plantar fasciitis. Dr. Liesman noted that

2

appellant indicated that she was on her feet for 8 to 10 hours per shift at work, and has been
experiencing foot pain for three years. He relayed that they discussed the concrete floors that she
works on and the fact that concrete floors can exacerbate, or make symptoms that a person
already has worse. Dr. Liesman noted that appellant had surgery in March 2014 and returned to
work in June 2014 with 100 percent improvement in her symptoms.
In a decision dated November 4, 2014, OWCP denied merit review of its prior decision.
On November 14, 2014 appellant requested reconsideration. She noted that OWCP did
not reference the September 5, 2014 doctor’s note in its decision.
In a December 11, 2014 decision, OWCP reviewed appellant’s case on the merits and
specifically discussed Dr. Liesman’s reports of September 5 and October 20, 2014, but denied
modification of its October 1, 2014 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.4 The second component is whether the employment incident caused a personal injury
and generally can be established only by medical evidence.5
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.2(a) (August 2012).

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

3

claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
Appellant alleged that she sustained a medical condition causally related to her standing
and walking on concrete floors for eight or more hours a day while working for the employing
establishment. However, OWCP determined that appellant failed to establish that her diagnosed
medical condition of plantar fasciitis or any other medical conditions were causally related to her
accepted employment conditions.
Appellant must submit detailed medical opinion evidence explaining how the accepted
employment conditions caused the diagnosed injuries. The Board finds that as appellant did not
submit a rationalized medical opinion supporting that her injuries were causally related to the
accepted conditions of her federal employment, OWCP properly denied her claim for an
occupational disease.
The reports from Dr. Aluko assessed appellant with pain in her back, sciatica and neck
pain. He noted that her x-ray evinced mild degenerative disc disease. Although Dr. Aluko noted
treatment for recurrent low back and knee pain due to prolonged standing on concrete at work,
he failed to provide a rationalized medical opinion explaining how standing on concrete at work
caused the pain. Also, the Board notes that pain is not a diagnosis, and subjective complaints of
pain are not sufficient, in and of themselves, to support benefits under FECA.7
Dr. Bentley only noted appellant’s work conditions, but did not positively link them to
her plantar fasciitis. Dr. Blodgett did not discuss appellant’s employment, diagnose a medical
condition, or give an opinion on causal relationship; he just provided an excuse from work slip.
Appellant also submitted multiple reports by Dr. Liesman addressing appellant’s plantar
fasciitis. Dr. Liesman diagnosed and treated appellant for plantar fasciitis and exostectomy on
her right foot. He contended that working on concrete floors exacerbated her condition, but did
not provide a medical opinion explaining his reasoning for this conclusion. A well-rationalized
opinion clearly explaining how appellant’s plantar fasciitis was caused or aggravated by the
accepted employment factors is necessary.8 Furthermore, Dr. Liesman noted that working on
concrete floors can exacerbate symptoms, but did not explain his opinion.

6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

20 C.F.R. § 10.501(a)(3); see also S.H., Docket No. 14-1737 (issued February 4, 2015).

8

Supra note 6.

4

An award of compensation may not be based on surmise, conjecture, speculation or
appellant’s belief of causal relationship.9 Appellant has failed to submit rationalized medical
evidence to meet her burden of proof on causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained injuries causally
related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the December 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

John D. Jackson, 55 ECAB 465 (2004); William Nimitz, 30 ECAB 57 (1979).

5

